Citation Nr: 0710975	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  06-25 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to an increased rating for damage to muscle 
group XVI on the right, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for damage to muscle 
group XVII on the right, currently evaluated as 20 percent 
disabling.

 3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO.

(The decision below addresses the claims for increased 
ratings for damage to muscle groups XVI and XVII.  
Consideration of the claim for TDIU is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The medical evidence shows that damage to muscle group 
XVI on the right is manifested by residuals of a deep 
penetrating shrapnel wound with a now healed comminuted 
fracture of the ilium, and with a fragment still embedded in 
the crest of the ilium. 

2.  The medical evidence shows that symptomatology associated 
with residuals of damage to muscle group XVII on the right is 
manifested by residuals of a surgical wound described as a 
through and through or deep penetrating wound without 
explosive effect of high velocity missiles.  

3.  In each case, the entry wound scar and the surgical wound 
scar are both superficial.  There was no medical evidence of 
muscle atrophy.  Cutaneous nerve involvement of the right 
thigh was only mild to moderate.


CONCLUSIONS OF LAW

1.  There is no basis for an award of more than the maximum 
40 percent disability rating for severe damage to muscle 
group XVI.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.55, 4.56, 4.59, 
4.68, 4.73, Diagnostic Code 5316 (2006).

2. The schedular criteria for an increased rating in excess 
of 20 percent for moderate damage to muscle group XVII have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.55, 4.56, 
4.59, 4.68, 4.73, Diagnostic Code 5317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for increased 
rating and individual unemployability, a VCAA notice letter 
was sent in August 2003, prior to the RO's January 2004 
decision.  That letter informed the veteran of the evidence 
necessary to establish an increased rating and individual 
unemployability.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send evidence that his service-connected shrapnel 
wound to the right hip had increased in severity.  In a 
January 2007 letter to the veteran, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for an increased 
rating, some of the required notice was not provided to the 
veteran until after the RO entered its January 2004 decision 
on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment 
(all the veteran's treatment has been at VA medical 
facilities).  He was afforded VA examinations relating to his 
claim for increased rating during September 2003 and May 
2006.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claims

A.  Increased Ratings for Muscle Damage

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2006).  In addition, VA must take 
into account the veteran's entire medical history and 
circumstances when determining the appropriate rating to 
assign.  38 C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

The function of Muscle Group XVI is flexion of the hip (1, 2, 
3).  The muscles involved are pelvic girdle group 1 which 
includes the (1) psoas, (2) iliacus, and (3) pectineus.  A 
slight injury to this muscle group warrants a noncompensable 
rating.  A moderate injury to this muscle group is evaluated 
as 10 percent disabling, while a moderately severe injury and 
a severe injury are evaluated as 30 percent and 40 percent 
disabling, respectively.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5316 (2006).

The function of Muscle Group XVII is the following: extension 
of the hip (1); abduction of the thigh; elevation of opposite 
side of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  The muscles involved are pelvic girdle 
group 2 which includes the (1) gluteus maximus, (2) gluteus 
medius, and (3) gluteus minimus.  A slight injury to this 
muscle group warrants a noncompensable rating.  A moderate 
injury to this muscle group is evaluated as 20 percent 
disabling, while a moderately severe injury and a severe 
injury are evaluated as 40 percent and 50 percent disabling, 
respectively.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2006).

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2006).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2006).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 38 C.F.R. § 4.56(b) 
(2006).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1) (2006).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2006).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. The tests 
of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2006).

Under 38 C.F.R. § 4.56(d)(4) (2006), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2006):

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)  For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)  There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d)  The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)  For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.

During World War II the veteran was injured when a fragment 
from a booby trap penetrated his right hip.  There remained 
scars for the entry wound located on muscle group XVI, and 
from surgery in an attempt to remove the fragment located on 
muscle group XVII.  However, the fragment could not be 
removed, and has remained lodged in the veteran's right 
ilium.  In February 1946 the veteran was service connected 
for muscle injury, G.S.W. posterior, lateral aspect of right 
hip group XIV(a) in combat with a noncompensable rating, 
effective from November 30, 1945.  In December 1949, the RO 
granted a higher evaluation to 50 percent for injury to 
muscle groups XVI and XVII, moderately severe, right, with 
healed compound comminuted fracture of the ilium involved, 
and external cutaneous nerve.  The veteran's right hip injury 
involving muscle groups XVI and XVII is evaluated pursuant to 
Diagnostic Codes 5316 and 5317, respectively.  He filed the 
instant claim for increased rating in May 2003.  In the July 
2006 statement of the case (SOC), the decision review officer 
determined that, pursuant to current regulations, a 40 
percent evaluation was attributable to muscle group XVI, as 
it was the most severely injured of the two muscle groups 
based on evidence that the retained fragment was in that 
muscle group.  A 20 percent evaluation was attributable to 
muscle group XVII.  The combined ratings equal 50 percent.  

In his August 2006 VA Form 9, the veteran contended that he 
is due a higher rating for his right hip injury because his 
condition is more severe than when he was last evaluated in 
1945.  He stated that he now has back pain secondary to his 
hip injury, right leg pain secondary to his hip injury, right 
knee pain secondary to his hip injury, and he is unable to 
raise his foot to put his clothes on.

At a VA examination in October 1949 the veteran complained of 
aching pain from the right hip to the right knee after a 
day's work.  He had to apply local heat for relief.  He said 
that his right leg fatigued easily and "jumps" at times.  
There was a feeling of weakness at times, although he never 
had fallen.  He experienced more pain in cold damp weather.  
The examiner observed a one centimeter entrance wound on the 
right buttock, and a 13 centimeter scar over the right 
anterior iliac crest.  On testing range of motion of the 
right hip abduction and adduction were complete.  Flexion was 
limited 15 degrees.  Internal rotation was limited 15 
degrees, and external rotation was complete.  Knee and ankle 
jerks were equal and active.  Straight leg raising was 
painful at 135 degrees.  There was 1/4 inch atrophy of the 
right thigh.  There was no atrophy of the right calf.  There 
was diminished sensation of the anterior surface of the right 
thigh.  The veteran was able to stand on tiptoes, rock back 
on his heels, and squat.  X-ray studies of the pelvis showed 
what was about a 30-caliber bullet imbedded in the right 
ilium just above the outer margin of the acetabulum.  A 
neurological examiner concluded that neurological findings 
were normal except for slight numbness over the right middle 
cutaneous.   

At September 2003 and May 2006 VA examinations the veteran 
complained of significant difficulty with his right hip.  He 
reported that he had difficulty lifting his right leg up off 
the floor; and that it felt dead from the right knee to the 
right hip laterally.  The right hip and upper leg hurt 24 
hours a day, 7 days a week.  He said that occasionally the 
leg would jump on him, causing significant pain.  When his 
leg jumps at night it wakes him, or keeps him awake.  He used 
to cut his lawn with a riding mower, but now hires someone to 
do it.  He had difficulty pulling his right leg onto the 
riding mower.  He only walks with a cane and can walk only 
about a half block.  At that point he develops increasing 
pain that resolves after about five minutes of rest.  He 
climbs stairs, but only slowly and he leads with his left 
foot.  He had new more shallow steps with a platform built 
onto the back entrance of his house.  He could sit for 1/2 to 3/4 
hours before his hip became painful and stiff.  He had 
difficulty performing some activities of daily living, 
including being unable to lift his leg into and out of a 
bathtub.  This was helped by obtaining a stool for the 
bathtub.  The veteran was 89 years old at the May 2006 
examination (DOB September 11, 1916).  He reported that he 
retired at age 65 in 1981 as a supervisor for a dairy farm 
company.  

At the September 2003 VA examination of the veteran's right 
hip, the examiner observed that the veteran was well-
developed, well-nourished, and in no acute distress.  The 
right posterior lateral buttock showed an approximate 8 
millimeter circular scar, very slightly depressed, and 
slightly atrophic with no ulcerations.  The veteran had 
complained of pain in the region of this scar, but on 
examination the area he pointed to was actually several 
centimeters medial and slightly superior to the prior gunshot 
wound scar.  Examination of the hip showed no tenderness to 
palpitation over the hip.  Active flexion of the right hip 
was 60 degrees, and passive flexion was 90 degrees with some 
complaints of pain (normal flexion of the hip is to 125 
degrees).  Flexion of the left hip was 90 degrees with no 
report of pain.  External rotation was 60 degrees 
bilaterally.  Internal rotation was 40 degrees bilaterally.  
Examination of the right knee showed no evident effusions.  
Pain was reproduced at 70 degrees of flexion, and 110 degrees 
of flexion was reached (normal flexion of the knee is to 140 
degrees).  No ligamentous laxity was noted.  McMurray's sign 
was negative.  No fatigability or incoordination was noted on 
repetitive motion of the right leg and hip.  

Examination of the low back showed the veteran walked with a 
slightly antalgic gait.  Heel and toe walking was intact.  He 
stood with a slightly forward stoop.  The veteran complained 
of a pulling sensation over the lumbar region on flexing to 
70 degrees, and he reached a maximum 80 degrees of forward 
flexion.  Extension with right and left lateral bending was 
20 degrees from vertical.  There was no fatigability or 
incoordination noted on repetitive motion of the lumbar 
spine.  There was palpable paraspinous muscle spasm over the 
lumbar region bilaterally.  Straight leg raising was negative 
bilaterally.  Reflexes were 2+ and symmetrical.  Sensation 
was decreased subjectively to pinprick examination extending 
from below the right knee, across most of the medial, 
anterior, and lateral right thigh, and extending up above the 
waist to about the T1 level, but not across the midline.  The 
examiner noted that the pattern of subjective change in 
sensation did not correspond to known dermatomal patterns.   

X-ray examination of the lumbar spine showed showed 
spondylosis of the lumbar spine with degenerative disc 
disease at multiple levels.  X-ray examination of the right 
knee showed minimal degenerative changes.  X-ray examination 
of the right hip continued to show a foreign body, probably 
within the bone of the iliac, but not in the joint of the 
right hip.  There were minimal degenerative changes of the 
right hip.  

The examiner's diagnostic impression was as follows:  (1) 
Spondylosis of the lumbar spine with degenerative disc 
disease at multiple levels, and findings of chronic muscle 
spasms of the lumbar spine musculature; (2) Minimal 
degenerative changes of the right knee; (3) Retained foreign 
body in the right iliac crest with minimal degenerative 
changes of the right hip; (4) Hypertension; (5) Dyslipidemia; 
(6) Cerebrovascular accident with residual left field cut; 
(7) Subjective decreased sensation over the right leg and 
lower abdomen, but not following established dermatomal 
patterns; (8) Peripheral vascular disease; and (9) 
Gastroesophageal reflux disease.  The examiner commented that 
there was no significant atrophy of muscle groups XVI or 
XVII.  There was no evidence of chronic renal failure.  The 
veteran's primary reason for unemployment was his retirement 
at age 65.  The examiner opined that it was at least likely 
as not that the limitation on walking was primarily due to 
peripheral vascular disease and muscle spasms of the lumbar 
spine.  

The VA examiner in May 2006 noted there was no evidence of 
scar tissue on the veteran's (right) buttocks (the veteran 
stated that it was hard to see and often could not be seen).  
He noted that he could not see the entry point at all.  
Therefore, there was no loss of underlying tissue, and no 
adherence to deep tissue.  The surgical scar over the 
anterior portion of the veteran's inguinal area was well-
healed, non-tender, and without adherence to underlying 
tissue.  There was no evidence of muscle atrophy of the 
quadriceps or hamstring muscle groups.  The (right) leg 
appeared symmetric with the left leg.  There was decreased 
strength with flexion and extension at the (right) knee and 
(right) hip.  When asked to push against resistance, the pain 
was such that the veteran did not tolerate continuing.  This 
was due to the veteran's complaints of pain, and not to 
fatigability or incoordination.  Examination of the hip 
revealed lateral tenderness to palpitation.  On straight leg 
raise, the veteran could only raise the right leg 10 degrees 
before significant pain developed.  With the (right) knee 
flexed, he could raise the leg to 80 degrees.  The (right) 
leg could be abducted 30 degrees from midline before pain 
developed.  External rotation of 45 degrees and internal 
rotation of 30 degrees both ended in significant pain, 
preventing further rotation.  Cutaneous sensation over the 
anterior/lateral aspect of the right hip was impaired.  Touch 
could be noted, but it felt distant.  (The examiner noted 
that he was going to order current x-rays of in order to 
evaluate for progression of degeneration of the veteran's 
right hip joint.  (If the examiner did order x-rays, the 
report did not get included in the claims file). 

The VA examiner concluded his May 2006 report with the 
following comments and opinions.  He did not find any atrophy 
of any muscle group, similar to the report from 2003.  On his 
examination, the veteran's weakness was secondary to pain 
from stress on the (right hip) joint, and he noted that the 
veteran agreed with that assessment.  There was no loss of 
deep fascia or muscle substance as the entry wound could not 
be found, and the surgical wound was well-healed.  There was 
no adhesion of the scar to the bone, and the scars were not 
painful.  Tests of strength and endurance were decreased on 
the right due to pain on the left.  This did not appear to be 
due to muscle weakness, but due to pain associated with use 
of that joint.  The examiner opined that the limitation of 
flexion and extension was due to degeneration of the hip 
joint.  Cutaneous sensation over the anterior/lateral aspect 
of the right hip was impaired.              

In the present case, the Board finds that the residuals of 
the veteran's original muscle injuries are not currently 
manifested by criteria so severe as would warrant an 
increased rating.

The veteran is currently rated at the maximum 40 percent for 
a severe disability of muscle group XVI pursuant to 
Diagnostic Code 5316.  This was a deep penetrating wound with 
a comminuted fracture of the ilium, and with the fragment 
still embedded in the crest of the ilium.  Muscle Group XVI 
controls flexion of the hip, and the medical evidence does 
support that the veteran has limited flexion of his right hip 
(normal hip flexion is 125 degrees).  The September 2003 
examiner noted that active flexion of the right hip was 60 
degrees, and passive flexion was 90 degrees with some 
complaints of pain.  Flexion of the left hip was 90 degrees 
with no report of pain.  The May 2006 examiner noted that 
there was decreased strength with flexion and extension at 
the right knee and right hip.  Tests of strength and 
endurance were decreased on the right due to pain on the 
left.  This did not appear to be due to muscle weakness, but 
due to pain associated with use of that joint.  The examiner 
opined that the limitation of flexion and extension was due 
to degeneration of the hip joint.  While the evidence meets 
the requirements for a severe disability, i.e., that the 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss, 38 C.F.R. § 4.56(d)(3) 
(2006), the medical opinion evidence also attributes the 
limitation of flexion and extension to a nonservice-connected 
disorder, i.e. degeneration of the hip joint.  Also, as 
further discussed below, the Board determines that the 
superficial entry wound scar and cutaneous nerve involvement 
are factors that should remain considered as part of the 
veteran's severe disability rating for injury to muscle group 
XVI, as they do not meet the criteria for separate 
compensable disability ratings.  

The veteran is currently rated at 20 percent for a moderate 
injury to muscle group XVII.  The wound in this area was due 
to the attempt to surgically remove the fragment from the 
veteran's right hip.  Moderate disability results from a 
through and through or deep penetrating wound without the 
explosive effect of high velocity missile and no residuals of 
debridement or prolonged infection.  Objective findings 
include relatively small or linear entrance and exit scars 
with signs of moderate deep fascial or muscle substance loss 
or impaired muscle tonus.  38 C.F.R. § 4.56(d)(2) (2006).  
Here, the VA examiners found no significant atrophy in any 
muscle group.  As further noted below, the superficial 
surgical scar and cutaneous nerve involvement do not meet the 
criteria for separate compensable disability ratings.   

The function of Muscle Group XVII is the following: extension 
of the hip (1); abduction of the thigh; elevation of opposite 
side of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  The muscles involved are pelvic girdle 
group 2 which includes the (1) gluteus maximus, (2) gluteus 
medius, and (3) gluteus minimus.  Here, to the extent that 
muscle group XVII functions in postural support of the body, 
the Board notes that the VA examiner in September 2003 opined 
that it was at least likely as not that the limitation on 
walking was primarily due to peripheral vascular disease and 
muscle spasms of the lumbar spine, which are nonservice-
connected disorders.  Therefore, the Board determines that 
the criteria for a 20 percent disability rating are met for 
moderate injury to muscle group XVII, but no higher.    
             
The Board has considered whether the scars resulting from the 
veteran's wounds meet the criteria for a compensable rating 
such that they could be rated separately from muscle damage.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  A superficial scar is one not 
associated with underlying soft tissue damage. Id. at Note 2.  
Under Diagnostic Code 7803, superficial, unstable, scars 
warrant a 10 percent evaluation.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note 1 (2006).  Under Diagnostic Code 7804, scars that are 
superficial and painful on examination may be assigned a 10 
percent evaluation.  Other scars may be rated on limitation 
of function of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2006).  Here, the examiner in September 
2003 noted that the shrapnel entry wound scar on muscle group 
XVI was an approximately 8 millimeter circular scar, very 
slightly depressed, and slightly atrophic with no 
ulcerations.  Although the veteran complained of pain in the 
region of the scar, he pointed to an area that was not near 
the region of the scar.  The examiner in May 2006 noted that 
he could not see the entry scar at all.  There was no loss of 
underlying tissue, and no adherence to deep tissue.  The 
surgical scar on muscle group XVII was over the anterior 
portion of the veteran's inguinal area, and was noted to be 
well-healed, non-tender, with no adherence to deep tissue.  
Accordingly, the veteran's wound scars do not meet the 
criteria for a compensable rating, and should remain included 
in the current ratings for muscle damage.
 
The Board has also considered whether a separate compensable 
rating for cutaneous nerve involvement is warranted.  
Pursuant to 38 C.F.R. § 4.55(a) (2006), a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  In the present case the 
veteran's cutaneous nerve problem does affect an entirely 
different function, the sensory function, as opposed to the 
impairment of hip flexion due to his service-connected muscle 
injury (the function of muscle group XVI is flexion).  The 
veteran had reported that his right leg felt dead from the 
right knee to the right hip laterally.  The examiner in 
September 2003 observed that the veteran's sensation was 
decreased subjectively to pinprick examination extending from 
below the right knee, across the medial, anterior, and 
lateral right thigh, and extending up above the waist to 
about the T1 level, but not across the midline.  He diagnosed 
subjective decreased sensation over the right leg and lower 
abdomen, but not following established dermatomal patterns.  
The examiner in May 2006 observed that cutaneous sensation 
over the anterior/lateral aspect of the veteran's right hip 
was impaired.  Touch could be noted, but it felt distant.  
Paralysis of the external cutaneous nerve of the thigh is 
evaluated pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 
8530.  A noncompensable evaluation is provided for a mild to 
moderate paralysis, and a 10 percent evaluation is provided 
for a severe to complete paralysis.  In view of the 
examiners' descriptions of the veteran's decreased sensation 
(touch could be noted, but it felt distant), the Board 
determines that only a noncompensable rating would be 
warranted for a mild to moderate paralysis of the external 
cutaneous nerve of the thigh.  Therefore, a separate rating 
for cutaneous nerve involvement due to the veteran's muscle 
injuries is not warranted.         

As the Board is rating muscle injuries in the same anatomical 
region, the Board notes that the combined evaluation of 
injuries to Muscle Group XVII (20 percent) and Muscle Group 
XVI (40 percent), which act on the same unankylosed joint 
(right hip), is lower than the evaluation for unfavorable 
ankylosis of the hip.  See 38 C.F.R. §§ 4.55(d), 4.71a, 
Diagnostic Code 5250 (2004) (assigning a 90 percent rating 
for unfavorable ankylosis of the hip).  Therefore, VA 
regulations § 4.55(e) and § 4.55(f) are not applicable.  
Additionally, a higher rating under 38 C.F.R. 4.71a, 
Diagnostic Code 5250 (2006) is not available.  In regard to 
Diagnostic Code 5250 (ankylosis of the hip), the medical 
evidence shows that the veteran's right hip is not manifested 
by ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(defining ankylosis as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint).

The Board has also considered whether the veteran is entitled 
to special monthly compensation for anatomical loss.  Special 
monthly compensation is payable in addition to the basic rate 
of compensation otherwise payable on the basis of degree of 
disability.  See 38 U.S.C.A. § 1114 (West Supp. 2006); 38 
C.F.R. § 3.350 (2006). Special monthly compensation under 38 
U.S.C.A. § 1114(k) is payable for each anatomical loss 
including loss of use of both buttocks. 38 C.F.R. § 3.350(a).  
Loss of use of both buttocks shall be deemed to exist when 
there is severe damage by disease or injury to muscle group 
XVII, bilateral, (Diagnostic Code 5317) and additional 
disability making it impossible for the disabled person, 
without assistance, to rise from a seated position and from a 
stooped position (fingers to toes position) and to maintain 
postural stability (the pelvis upon head of femur).  The 
assistance may be done by the person's own hands or arms, 
and, in the matter of postural stability, by a special 
appliance.  38 C.F.R. § 3.350(a)(3).   In the present case 
the veteran is not service connected bilaterally for muscle 
group XVII.  His service-connected injury to muscle group 
XVII on the right buttocks does not meet the criteria for 
special monthly compensation. 

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board notes that there is no evidence of record that the 
veteran's service-connected residuals of muscle injuries 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected residuals of muscle injuries 
would interfere with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996). 


ORDER

An increased rating for damage to muscle group XVI is denied.

An increased rating for damage to muscle group XVII is 
denied.


REMAND

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In the present case, 
the combined level of the veteran's two service-connected 
muscle damage disabilities is 50 percent.  Thus, award of 
TDIU is not currently warranted based on disability 
percentages.  38 C.F.R. § 4.16(a).

However, in his August 2006 VA Form 9, the veteran contended 
that he is due a higher rating for his right hip injury 
because his condition is more severe than when he was last 
evaluated in 1945.  He stated that he now has back pain 
secondary to his hip injury, right leg pain secondary to his 
hip injury, right knee pain secondary to his hip injury, and 
he is unable to raise his foot to put his clothes on.  In his 
February 2007 informal hearing presentation, the veteran's 
representative confirmed that the veteran intended to make 
new claims for service connection as noted above, and has 
requested that these new claims for service connection be 
referred to the RO for adjudication.

The Board notes that the veteran does have significant 
nonservice-connected disorders that, in addition to his 
service-connected muscle damage disabilities, affect his 
inability to secure a substantially gainful occupation.  The 
VA examiner in September 2003, in pertinent part, diagnosed 
the veteran with spondylosis of the lumbar spine with 
degenerative disc disease at multiple levels, and findings of 
chronic muscle spasms of the lumbar spine musculature; 
minimal degenerative changes of the right knee; a retained 
foreign body in the right iliac crest with minimal 
degenerative changes of the right hip; and peripheral 
vascular disease.  The examiner opined that it was at least 
as likely as not that the veteran's limitation on walking was 
primarily due to peripheral vascular disease and muscle 
spasms of the lumbar spine.   

The VA examiner in May 2006 opined, in pertinent part, that 
the veteran's weakness was secondary to pain from stress on 
the right hip joint; that tests of strength and endurance 
that were decreased on the right were due not to muscle 
weakness, but were due to pain associated with that joint; 
and that limitation of flexion and extension was due to 
degeneration of the hip joint.   

It is also the policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993). 

Therefore, the Board determines that a deferral of its 
decision on the veteran's claim for TDIU is warranted pending 
further adjudication by the RO on the veteran's new service 
connection claims.  This is necessary in order that it can, 
if necessary, later make a complete evaluation of the 
veteran's claim for TDIU based on whether or not the veteran 
is adjudicated with any additional service connected 
disabilities as secondary to his currently service-connected 
muscle damage disabilities.  In this regard, the Board notes 
that the veteran's new service connection claims for back, 
right knee and right leg disorders were claimed as secondary 
to his "right hip injury."  The Board notes that the 
veteran is only service connected for injury to muscle groups 
XVI and XVII which function to affect his right hip, and 
which include the shell fragment that is still lodged in the 
crest of the right ilium.   Inasmuch as the veteran has been 
diagnosed with degenerative changes to his right hip joint, 
the Board determines that his new claims for service 
connection should also include a claim for service connection 
for a right hip disorder.             
   
Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to process 
the veteran's new claims for service 
connection of back, right hip, right 
knee, and right leg disorders.  After 
decisions are entered on these issues, 
notify the veteran and his representative 
of the outcome.  If a decision is adverse 
to the veteran, he and his representative 
must also be notified of their right to 
appeal.  The issue should be certified to 
the Board for review if, and only if, a 
timely notice of disagreement is received 
and, after a statement of the case has 
been issued, the veteran or his 
representative perfects the appeal by 
filing a timely substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2006).   

2.  After the foregoing development has 
been completed, re-adjudicate the TDIU 
claim.  If TDIU remains denied, issue a 
supplemental statement of the case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


